Citation Nr: 1445984	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from July 1981 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied an increased disability rating for the Veteran's right knee disability, stemming from an April 24, 2008, claim for increase.  The Veteran timely appealed that decision.

This case was previously before the Board in September 2012 and January 2014, at which time it was remanded for further development.  It is now returned to the Board.

The Board notes that the Veteran's right knee was initially rated as 10 percent disabling for chondromalacia with surgical absence of the lateral meniscus and partial medial meniscus, under Diagnostic Code 2527-5014.  During the pendency of the appeal, the agency of original jurisdiction granted a separate noncompensable disability rating for tricompartmental degenerative joint disease of the right knee, under Diagnostic Code 5003-5261, effective November 21, 1995.  In July 2014, the agency of original jurisdiction granted a separate 10 percent disability rating for limitation of flexion of the right knee under Diagnostic Code 5003-5260, effective November 27, 2012.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status as re-characterized above.

The Board also notes that in a February 2014 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge.  However, in correspondence received in September 2014, the Veteran withdrew his request for a Board hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

During the pendency of this appeal, the Veteran apparently had right total knee arthroplasty in August 2014.  While, there are some VA operative reports associated with the claims file, there is no indication of a VA examination after the surgery to determine the Veteran's current level of disability.  Additionally, there is no evidence that consideration has been given by the agency of original jurisdiction in rating the disability under Diagnostic Code 5055 which provides the criteria for a knee replacement.  Further, there is no indication that the Veteran is currently being compensated for any associated scarring.  Thus, the Veteran must be afforded an  appropriate VA examination with which to determine his current level of disability.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his right knee disability should 
also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall arrange for the Veteran to be afforded a VA examination by an appropriate physician so as to determine the current degree of severity of his right knee disability.  The claims file must be made available to and reviewed by the examiner. All tests deemed necessary, including X-rays and range of motion studies in degrees, shall be performed.

In reporting the results of range of motion testing, the examiner shall identify any objective evidence of pain and the specific excursion of motion, if any, accompanied by pain.  To the extent possible the examiner shall assess the degree of severity of any pain.

The examiner shall perform tests of joint motion against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use must also be described by the examiner.  The examiner shall assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner shall also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner shall assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner shall provide an opinion concerning the degree of severity (whether slight, moderate, or severe) of any lateral instability or subluxation of the right knee.  The examiner must specify whether there is any instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. The examiner shall also determine if the knee locks and if so the frequency of the locking.

The examiner must identify all current manifestations of any residual scars of the right knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated. 

The examiner should provide a description of the scars of the right knee, to include the following: the size of the scar in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated.

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the right knee disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of the disabilities on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability.

A complete rationale for any opinion expressed should be provided. It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



